United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, LOGISTICS
READINESS CENTER, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1517
Issued: January 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 8, 2019 appellant filed a timely appeal from a June 3, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability commencing May 1, 2017 causally related to the accepted June 3, 2016 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 10, 2016 appellant, then a 56-year-old fuel handler, filed a traumatic injury claim
(Form CA-1) alleging that on June 3, 2016 he injured his neck and back when attempting to turn
off a valve to stop a leak while in the performance of duty. He stopped work on June 3, 2016.
On May 24, 2017 OWCP accepted appellant’s claim for sprain of the lumbar spine.
On August 31, 2017 Dr. Daniel S. Ikeda, a Board-certified internist, diagnosed severe
lower extremity radiculopathy from recurrent disc herniation of the lumbar spine. He scheduled
appellant for surgery on September 22, 2017 and found that he was totally disabled from work.
In a June 8, 2018 work capacity evaluation form (Form OWCP 5-c), Fermin Cabezas, a
physician assistant, diagnosed lumbar spondylosis, low back pain, lumbar radiculopathy, and
status post lumbar fusion.
In November 2018 appellant filed a notice of recurrence (Form CA-2a) alleging that on
May 1, 2017 he sustained a recurrence of disability due to surgery causally related to his June 3,
2016 employment injury. He stopped work on that date and did not return. On the reverse side of
the claim form, appellant’s supervisor indicated that appellant performed light-duty work until his
surgery in May 2017.
In a May 2, 2019 development letter, OWCP advised appellant of the deficiencies of his
recurrence claim. It requested additional factual and medical evidence and provided a
questionnaire for his completion. OWCP afforded appellant 30 days for a response.
On May 1, 2019 appellant filed a claim for compensation (Form CA-7) for leave without
pay (LWOP) for the period August 9, 2017 through May 1, 2019.
In a May 14, 2019 narrative statement, appellant explained that, following his accepted
June 3, 2016 employment injury, he performed light duty as he could not fulfill his regular job
duties. He then underwent two surgeries as a result of the June 3, 2016 employment injury.
Appellant did not return to work and began receiving Social Security Administration disability
payments and Office of Personnel Management disability retirement benefits.
On May 14, 2019 appellant completed the questionnaire provided by OWCP. He attributed
his recurrence of disability to the June 3, 2016 injury and resulting two lumbar surgeries.
Appellant asserted that he was in back pain 24 hours a day and that standing and sitting made his
condition worse.
By decision dated June 3, 2019, OWCP denied appellant’s recurrence claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused

2

the illness.2 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed the established physical
limitations.3
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.4 This burden
includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that for each period of disability
claimed, the disabling condition is causally related to the employment injury, and supports that
conclusion with medical reasoning.5 Where no such rationale is present, the medical evidence is
of diminished probative value.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing May 1, 2017 causally related to the accepted June 3, 2016 employment
injury.
In an August 31, 2017 report, Dr. Ikeda diagnosed severe lower extremity radiculopathy
from recurrent disc herniation of the lumbar spine. He scheduled appellant for surgery on
September 22, 2017 and found that he was totally disabled. Dr. Ikeda did not specifically address
whether appellant had a recurrence of disability causally related to his accepted employment
condition of lumbar sprain or otherwise provide medical reasoning explaining why any current
condition or disability was due to the accepted June 3, 2016 injury. His report did not meet
appellant’s burden of proof as it did not provide a rationalized explanation as to how appellant’s
accepted lumbar sprain resulted in the need for surgery or for total disability for work.7

2

20 C.F.R. § 10.5(x); S.W., Docket No. 18-1489 (issued June 25, 2019).

3

Id.

4

J.B., Docket Nos. 18-1752, 19-0792 (issued May 6, 2019).

5

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

6

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

7

L.B., Docket No. 18-0533 (issued August 27, 2018).

3

Appellant also submitted diagnostic test results into the case record. However, the Board
has held that reports of diagnostic tests lack probative value as they fail to provide an opinion on
the causal relationship between his employment duties and the diagnosed conditions.8
The report from Mr. Cabezas, a physician assistant, has no probative medical value on the
issue of causal relationship as physician assistants are not considered physicians as defined under
FECA.9 Consequently, the medical findings and/or opinions of a physician assistant are of no
probative value for purposes of establishing entitlement to compensation benefits.10
As none of the medical evidence provided contains a discussion regarding how appellant’s
accepted employment injury resulted in disability during the claimed period, the Board finds that
appellant, therefore, has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability commencing May 1, 2017 causally related to the accepted June 3, 2016 employment
injury.

8

K.S., Docket No. 18-1781 (issued April 8, 2019); G.S., Docket No. 18-1696 (issued March 26, 2019); J.M., Docket
No. 17-1688 (issued December 13, 2018).
9
5 U.S.C. § 8101(2). B.K., Docket No. 19-0829 (issued September 25, 2019); T.C., Docket No. 19-0227 (issued
July 11, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (Under FECA
the term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by the applicable state law). Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
10

N.R., Docket No. 19-1366 (issued December 6, 2019); S.S., Docket No. 18-1488 (issued March 11, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 29, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

